DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 210,211,213-222, 225,226,228-237,238 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foschini et al (U.S. Pat. # 7,050,510, newly cited) in view of Sirotkin et al (U.S.Pub, # 2018/0234869, newly cited).
          Regarding claims 210,225, Foschini et al disclose a method of conveying data (see fig. 1), the method comprising: wirelessly transmitting, to a destination device (fig.2 discloses the destination device) by a first transmitter (107-1---107-4 of fig. 1), first data (b1---bL of fig. 1) using frequencies (see para. wireless communication system using CDMA (line 1-4, col. 1; line 19-25, col. 2) )  that the Federal Communications Commission has allocated for use by one or more cellular communications system(s) in the United State ((line 1-4, col. 1; line 19-25, col. 2); and wirelessly transmitting, to the destination device by a second transmitter that is connected to the first transmitter (107-1---107-4 of fig. 1), second data  (b1---bL of fig. 1); wherein the second transmitter is selected and used to transmit the second data to the destination device responsive to having received information indicating that the second transmitter is capable of communicating with the destination device (col. 3, line 65-line 8, col. 4; col. 4, line 63, line 3, col. 5). Foschini et al donot specifically disclose that the second data is transmitted by the second transmitter using a second band of frequencies that is devoid of any frequencies that the Federal Communications Commission has allocated for use by any cellular communications system in the United States. Sirotkin et al disclose the second data is transmitted by the second transmitter using a second band of frequencies that is devoid of any frequencies that the Federal Communications Commission has allocated for use by any cellular communications system in the United States (fig.1 discloses AP 132 comprises 138 which use WIFI (WLAN or unlicensed frequency) to transmit data to the UE; para.0017). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Sirotkin et al in the system of Foschini et al in order to allow a cellular network to use WLAN as a virtual or extension carrier in the cellular network.
         Regarding claims 211,226, Sirotkin et al disclose wherein the second transmitter is further selected and used to transmit the second data to the destination device responsive to a size of data that is to be transmitted to the destination device; and wherein said second band of frequencies comprises unlicensed frequencies, microwave frequencies, infrared frequencies and/or ultraviolet frequencies (para.0013,0017 for WLAN or WIFI or unlicensed frequencies).  
        Regarding claims 213,228, Foschini et al disclose wherein the second transmitter that is connected to the first transmitter comprises a physical connection to the first transmitter (107-1---107-4 of fig. 1).  
         Regarding claims 214,229, Foschini et al disclose wherein the second transmitter that is connected to the first transmitter comprises a wireless connection to the first transmitter (107-1---107-4 of fig. 1 comprises wireless connection).  
          Regarding claims 215,230, Sirotkin et al disclose wherein at least one of the first transmitter and the second transmitter comprises a transmitter of a smartphone (para.0016).  
           Regarding claims 216,231, Foschini et al disclose wherein the first transmitter and the second transmitter are distinct from one another (107-1---107-4 of fig. 1).  
            Regarding claims 217,232, Foschini et al wherein at least one of the first transmitter and the second transmitter comprises a plurality of antennas (109-1---109-4 of fig. 1).  
             Regarding claims 218,233, Foschini et al disclose wherein at least one of the first transmitter and the second transmitter comprises communications circuitry and/or processing circuitry (101,103-1---103-L,105 of fig. 1).  
          Regarding claims 219,234, Foschini et al wherein said distinct comprises the first transmitter comprising a first antenna and the second transmitter comprising a second antenna that is separate from the first antenna (see 107-1 ---107-4 of fig. 1).  
          Regarding claims 220,235, Foschini et al wherein said distinct comprises the first transmitter comprising a first processing circuitry and the second transmitter comprising a second processing circuitry that is separate from the first processing circuitry (101,103-1---103-L,105 of fig. 1).  
           Regarding claims 221,236, Foschini et al wherein said distinct comprises the first transmitter comprising a first communications circuitry and the second transmitter comprising a second communications circuitry that is separate from the first communications circuitry (101,103-1---103-L,105,107-1---107-4 of fig. 1).   
           Regarding claims 222,237, Foschini et al discloses aggregating by the destination device the first data with the second data; wherein said aggregating the first data with the second data comprises augmenting the first data with the second data, appending the second data to the first data and/or adding the second data to the first data (213 of fig. 2; line 24-27, col. 7).  
            Regarding claim 238, Sirotkin et al  wherein said wirelessly transmitting, to a destination device by the first transmitter comprises: using an orthogonal Frequency Division Multiplexing (OFDM) protocol, an Orthogonal Frequency Division Multiple Access (OFDMA) protocol and/or a Single Carrier Frequency Division Multiple Access (SC-FDMA) protocol; and wherein said wirelessly transmitting, to the destination device by the second transmitter comprises: using an orthogonal Frequency Division Multiplexing (OFDM) protocol, an Orthogonal Frequency Division Multiple Access (OFDMA) protocol and/or a Single Carrier Frequency Division Multiple Access (SC-FDMA) protocol (para. 0061 discloses 4G or LTE, 5G, 6G uses above mentioned protocol).
Claim(s) 212,227 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foschini et al (U.S. Pat. # 7,050,510) and Sirotkin et al as applied to claims 210,225 above, and further in view of Foschini et al (U.S.Pat. # 7,116,722, of the record).
          Regarding claims 212,227, Foschini et al and Sirotkin et al donot specifically disclose wherein said wirelessly transmitting to the destination device by a second transmitter comprises: wirelessly transmitting to the destination device by the second transmitter concurrently with said wirelessly transmitting to a destination device by the first transmitter. Foschini et al disclose wherein said wirelessly transmitting to the destination device by a second transmitter comprises: wirelessly transmitting to the destination device by the second transmitter concurrently with said wirelessly transmitting to a destination device by the first transmitter (line 52-62, col. 6). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Foschini et al in the combined system of Foschini et al and Sirotkin et al in order to make the system more efficient and reliable.

Response to Arguments
Applicant’s arguments with respect to claim(s) 210-222,225-238 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416